Citation Nr: 0319608	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an abdominal wall 
hernia.

2.  Entitlement to an initial evaluation of greater than 0 
percent for the service-connected rectal disability.

3.  Entitlement to an initial evaluation of greater than 0 
percent for the service-connected vaginal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.

This appeal arose from an October 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for an 
abdominal wall hernia and which granted service connection 
for rectal and vaginal disabilities, both of which were 
assigned a noncompensable evaluation.  In November 2000, this 
case was remanded by the Board of Veterans' Appeal (Board) 
for additional development.  The case is once again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from an abdominal wall hernia 
which can be related to her period of service.

2.  The veteran's rectal disability is manifested by a 
slightly weak rectal tone, with no evidence of fecal 
incontinence.

3.  The veteran's vaginal disability is manifested by a 
history of urinary dribbling, for which she does not wear 
absorbent materials.


CONCLUSIONS OF LAW

1.  An abdominal wall hernia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected rectal disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 7332 (2002).

3.  The criteria for an evaluation in excess of 0 percent for 
the service-connected vaginal disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.115a, DC 7611 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that her rectal and vaginal 
disabilities are more disabling than the current disability 
evaluations would suggest.  She has stated that she must 
defecate immediately upon the urge to do so; if she does not, 
she will experience fecal incontinence.  She also complained 
of mild urinary dribbling during sex and aerobic exercise.  
Therefore, she believes that higher disability evaluations 
should be assigned.  She has also argued that service 
connection should be awarded to an abdominal wall hernia, 
which she says developed in service.

Below, the factual background of this case will initially be 
set forth.  The relevant laws and regulations will then be 
briefly reviewed.  Finally, the Board will analyze the case 
and render a decision.


Factual background

Service connection for abdominal wall hernia

A review of the veteran's service medical records does not 
reveal any complaints of or treatment for an abdominal wall 
hernia.  

The veteran was examined by VA in May 1998.  The abdomen 
showed no palpable masses.  The abdominal wall, and the 
hernial orifices showed no hernias.

VA re-examined the veteran in March 2003.  She offered no 
complaints about an abdominal wall hernia.

Increased evaluation: rectal disability

The veteran had given birth in service on May 27, 1997.  
Subsequent to the delivery, she reported anorectal 
incontinence with soiling.  She was diagnosed with a 
disrupted anal sphincter, which might need surgical repair 
after her child-bearing years, if the impairment is 
significant.

A VA examination of the veteran was performed in May 1998.  
She complained of twice having a patulous bowel sphincter 
with soiling.  There was no visible scar in the perianal 
area.  The sphincter muscle tone was normal, although there 
was slight weakness of the rectal sphincter.

VA re-examined the veteran in March 2003.  She denied any 
current fecal incontinence.  She stated that if she resists 
defecation at urge, she would have fecal incontinence.  She 
expressed her belief that the condition was under control 
because she would defecate several times a day.  The 
examination revealed a slightly weak rectal tone.  The 
impressions were history of anal/rectal incontinence, per C-
file and disrupted anal sphincter anteriorly, per C-file.

Increased evaluation: vaginal disability

The service medical records revealed that, after she had 
given birth in 1997, the veteran was found to have an 
anterior vaginal wall defect.  She was examined by VA in May 
1998.  She complained of mild stress incontinence, which was 
not a significant problem at the time of this examination.  
She was not wearing a pad or other appliances.  No bladder 
defects were noted and there were no significant scars on the 
external vagina.  There was some weakness of the left 
posterior vaginal muscle.

VA re-examined the veteran in March 2003.  She stated that 
she experiences dribbling and that she had seen a neurologist 
who had told her that part of the urinary sphincter muscle 
was not working properly.  She was told that her bladder was 
falling and that she might need reconstructive surgery in the 
future.  She noted that she had mild dribbling during sex and 
aerobic exercises.  She stated that she did not wear any 
incontinence briefs.  She noted that her vaginal examination 
performed the year before had been normal.  She commented 
that her condition was in control because she urinated 
frequently.  The impressions were stress incontinence, by 
history; and anterior vaginal wall defect, per C-file.

Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Analysis

Veterans Claims Assistance Act of 2000, (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) was signed into law.  
This enhanced the notification and assistance duties of VA 
towards claimants.  In this case, these duties have been met.

The veteran was provided with a statement of the case, and a 
supplemental statement of the case.  The latter specifically 
informed her of the provisions of the VCAA including its 
implementing regulations.  Likewise, these documents set out 
the information and evidence necessary to substantiate her 
claims.  She has been provided with VA examinations and was 
notified of the evidence and information that would be 
obtained by VA and what evidence and information she needed 
to provide in support of her claims.  No additional relevant 
evidence appears outstanding.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Service connection for abdominal wall hernia

After a careful review of the evidence of record, it is found 
that entitlement to service connection for an abdominal wall 
hernia is not warranted.  A review of the service medical 
records does not show any complaints of, or treatment for, an 
abdominal wall hernia.  Significantly, VA examinations 
conducted in May 1998 and March 2003 also found no evidence 
of any abdominal wall hernia.  Clearly, this evidence does 
not show the existence of a disease or injury in service, nor 
the presence of any current disability.  As a consequence, 
service connection cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an abdominal wall hernia.

Increased evaluation: rectal disability

According to the applicable regulations, a 0 percent 
disability evaluation is warranted for impairment of 
sphincter control which is healed or slight without leakage.  
A 10 percent evaluation requires constant slight or 
occasional moderate leakage.  38 C.F.R. Part 4, DC 7332 
(2002).

After reviewing the evidence of record, it is found that an 
evaluation in excess of 0 percent is not warranted.  There is 
no evidence that the veteran suffers from constant slight or 
occasional moderate leakage, as is required to warrant a 10 
percent disability evaluation.  Rather, the evidence shows 
that there is no fecal incontinence at all if the veteran 
defecates upon urge.  In fact, she stated that she had the 
problem under control.  Based on this evidence, it cannot be 
found that the criteria for a 10 percent evaluation have been 
met.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected rectal 
disability.

Increased evaluation: vaginal disability

According to the applicable criteria, a 0 percent evaluation 
is warranted for diseases, injuries or adhesion of the female 
reproductive organs, when there are symptoms that do not 
require continuous treatment.  A 10 percent evaluation 
requires symptoms that need continuous treatment.  38 C.F.R. 
Part 4, DC 7611 (2002).  A 20 percent evaluation is warranted 
for urinary incontinence which requires the wearing of 
absorbent materials which must be changed less than two times 
per day.  38 C.F.R. § 4.115a (2002).

After reviewing the evidence, it is found that entitlement to 
a compensable evaluation for the service-connected vaginal 
disability has not been established.  There is no indication 
in the record that the veteran's condition has required 
continuous treatment; as a consequence, a 10 percent 
evaluation pursuant to DC 7611 is not warranted.  Nor is 
there any suggestion that she must wear absorbent materials 
at all.  In fact, at the time of both VA examinations, she 
denied wearing any absorbent materials.  Therefore, it is 
found that a compensable evaluation under the provisions of 
38 C.F.R. § 4.115a for urinary incontinence/voiding 
dysfunction is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 0 percent for the service-connected vaginal 
disability.



ORDER

Service connection for an abdominal wall hernia is denied.

An evaluation in excess of 0 percent for the service-
connected rectal disability is denied.

An evaluation in excess of 0 percent for the service-
connected vaginal disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

